Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 5/5/2022.

The application has been amended as follows: 
Claims 1-14 now read:
1. A lubricating device for applying a lubricant when rolling a rolling material, the lubricating device comprising: an extruded profile with two oppositely disposed profile ends, a plurality of lubricant ducts which extend between and are open to both profile ends, and at least one carrier-medium duct, which is open to both profile ends and extends through the extruded profile; a connection block for one of the profile ends, the connection block is connected to the extruded profile at the one of the profile ends, the connection block has lubricant connecting ducts and each lubricant connecting ducts is connected to a lubricant duct 
2. The lubricating device as claimed in claim 1, further comprising at least one of the connection blocks has one of the carrier-medium connecting ducts connected to at least one carrier-medium duct of the extruded profile.  
3. The lubricating device as claimed in claim 1, wherein the extruded profile is comprised of aluminum, copper, an aluminum alloy or a copper alloy.  
4. The lubricating device as claimed in claim 1, further comprising each nozzle is connected to a lubricant duct of the extruded profile via at least one branch duct which has been drilled from an outside into the extruded profile.  
5. The lubricating device as claimed in claim 4, further comprising each branch duct of the extruded profile is closed off to the outside of the branch duct by a blanking plug. {02335413.1}1P/6314-161  
6. The lubricating device as claimed in claim 1, further comprising each nozzle is detachably connected to the extruded profile by a bayonet connection or by means of a screwed connection.  
7. The lubricating device as claimed in claim 1, further comprising the connection block has a lubricant deflection segment including lubricant lines which each connect one of the  lubricant connecting ducts of the connection block to one of the lubricant ducts of the extruded profile and deflect the lubricant in the profile.  
8. The lubricating device as claimed in claim 7, further comprising the lubricant deflection segment includes a plurality of plates arranged in a stack, the plates have cutouts therethrough and the cutouts of successive plates form the lubricant lines.  
9. The lubricating device as claimed in claim 7, further comprising the lubricant deflection segment includes a plurality of plates arranged in a stack and a seal which is arranged on the plate stack, wherein the plates and the seal have respective cutouts therethrough and the cutouts of successive plates and the seal form the lubricant lines.  
10. The lubricating device as claimed in claim 1, further comprising: a control valve arranged outside the extruded profile that is connected to each of the lubricant ducts of the extruded profile.  
11. The lubricating device as claimed in claim 1, further comprising: another connection block connected to the other end of the extruded profile, wherein the other connection block has lubricant connecting ducts each connected to a lubricant duct of the extruded profile. {02335413.1}2P/6314-161  
12. The lubricating device as claimed in claim 11, further comprising both connection blocks have a respective carrier-medium connecting duct which is connected to one of the carrier-medium ducts of the extruded profile.  
13. The lubricating device as claimed in claim 1, further comprising a nozzle protection frame, including a respective recess for each of the nozzles, and each recess is arranged in the extruded profile around the respective nozzle.  
14. A method for producing a lubricating device as claimed in claim 1, wherein the extruded profile is produced by producing a semi-finished product, with the lubricant ducts and the at least one carrier- medium duct, wherein the producing is performed in an extrusion process; by cutting the semi-finished product to a length which depends on an extent of a lubricating region which is to be lubricated; by introducing recesses for each of the nozzles introduced into the semi-finished product; and by forming at least one branch duct into the extruded profile from an outer surface of the semi-finished product for each nozzle recess, for enabling connection of the nozzle recess to a lubricant duct which extends through the extruded profile.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious a lubrication device including a extruded profile that has a plurality of lubricant dusts and at least one carrier medium duct open on both ends in combination with a connection clock at one end of the extruded profiled and the claimed nozzles. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huffman et al. (2007/0029411), Boehm et al. (2016/0325327), Forgey et al. (2018/0221894), Collinson et al. (4,638,950) and Irwin (4,738,400) all show devices similar to the present invention, but do not anticipate or render obvious the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/5/2022